Per Curiam : In this case judgment was rendered by the court below in favor of appellee and against appellants for $420.10, being the amount found to be due upon a certificate of insurance issued to Philip Mischler on June 7, 1879, by the Covenant Mutual Benefit Association, for $2500. All of the questions involved in this case are considered and determined in the case of Bolles v. Mutual Reserve Fund Life Ass. (ante, p. 400,) and in accordance with the views therein expressed the judgment of the Appellate Court is reversed and that of the circuit court affirmed. Judgment reversed.